DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-5, 8-20, 23-35, 38-46 are pending in the present application, with claims 1, 16, 31, and 46 being independent. Claims 1, 16, 31, and 46 have been amended.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09 March 2020 and 04 March 2021 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) in claims 31-45 is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 23 June 2022, with respect to the 35 U.S.C. 103 rejections of claims 1-5, 8-20, 23-35, 38-46 have been fully considered, but are not persuasive. Applicant argues that Cole fails to teach the newly amended portions of claims 1, 16, 31, and 46. The examiner respectfully disagrees. 
Cole teaches that the digital model can include a polygon mesh corresponding to the 3D object, see paragraph 103. A UV texture map is created that corresponds to a 2D representation of one or more surfaces of the 3D object, see paragraph 120. Distortions introduced by the lens or other camera components can be detected by comparing the location of the target markers in a captured image to the expected locations…The distortion information can be used to generate UV map correction information which can be used to correct a UV map intended to map a captured image to a mesh model…The effect of distortions can be predicated and used for UV maps with a different number of nodes in the test pattern and/or for applying an image as a texture which to a mesh model corresponding to a surface with a different shape than the shape of the test object, see paragraph 210. The calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions…as discussed in greater detail with respect to Fig. 5, the digital model can include a polygon mesh corresponding to the 3D object, see for instance, paragraph 103. Distortion information can be used to generate UV map correction information which can be used to correct a UV map intended to map a captured image to a mesh model, see paragraph 210. UV map correction information is generated indicating one or more adjustments to be made to the location of nodes in a standard UV map based on the differences between the actual locations of the markers in said first image and the expected locations of said markers, see paragraph 221. The first UV map correction information includes information indicating a U offset and a V offset to be applied to a first node in the UV map, said UV map being a map to be used by a playback device to map an image captured by said first camera to a surface of a mesh model, see paragraph 222. The corrected UV map is similar to the UV Map 1 but includes for each node corrected U and V position information, see for instance, paragraph 233. The distortion information can be used to generate UV map correction information which can be used to correct a UV map intended to map a captured image to a mesh model, see paragraph 210. The UV map is a map used to map an image captured by a camera to a surface of a mesh model, see paragraphs 222, 226, 250, and 275. Calibration information may be generated on a per camera and/or per lens basis, see for instance, paragraph 13. The system generates calibration information on a per camera and/or a per lens basis, see for instance, paragraph 85 and fig. 1. The image sensor includes a color filter array, see paragraph 75.
Lo adds that an image is then passed as a uniform variable to a second vertex shader, which samples from this texture at the vertices of an input mesh (a predefined 254x254 plane mesh)…vertex shader transforms the geometry as follows: XY samples are swapped with the mesh UV coordinates…This transformed mesh is passed to a second fragment shader, which paints its mesh UV attributes (e.g., samples from the XY distortion texture) at and around the XY positions (actually UV coordinates of the original mesh) of the transformed mesh…produces the texture describing the dense inverse distortion map, see paragraph 80. A raw image texture (rendered by the basic pipeline onto a standard virtual camera in a virtual scene) is passed through a final fragment shader, which takes fragment local coordinates (UV coordinates of a full screen quad) and uses them as arguments to sample from the dense inverse distortion map texture…This returns XY coordinates which are in tum used to sample from the raw image texture…This returns a texture which, at position (u,v), displays the color seen at virtual camera coordinates (u,v)=cp-1 (x,y), see paragraph 81. A sparse mesh with corresponding data of (i) position (x,y), (ii) normals, and (iii) vertices for x and y with the screen model are input to a fragment shader (e.g., a program executed by a graphic processing unit as part of the rendering pipeline)…The fragment shader computes, pixel by pixel, the forward distortion mapping cj>: (x, y) I-+ (u, v), see paragraph 81. The camera image is a color camera image, see for instance, paragraphs 81 and 99.
That is, Cole teaches that the distortion information can be used to generate UV map correction information which can be used to correct a UV map intended to map a captured image to a mesh model, see paragraph 210. The UV map is a map used to map an image captured by a camera to a surface of a mesh model, see paragraphs 222, 226, 250, and 275. The image sensor includes a color filter array, see paragraph 75. While it is unclear as to if Cole explicitly teaches calculating third location information based on the third image mesh and a camera image, wherein the camera image is a color camera image, such that the third location information is calculated based on the third image mesh and the color camera image, the addition of Lo into Cole teaches said calculation of third location information based on the third image mesh and a camera image wherein the camera image is a color camera image, such that the third location information is calculated based on the third image mesh and the color camera image. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-20, 23-35, and 38-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US PG Publication 2016/0373734) in view of Lo et al. (US PG Publication 2019/0156555).
Regarding claim 1, Cole teaches a method of display processing (see I.D., e.g., fig. 4), comprising: calculating first location information based on a first image mesh (The digital model can include a polygon mesh corresponding to the 3D object, see paragraph 103), wherein the first mesh is based on first image information for a first image (see for instance, paragraphs 103, 110, 128, 210, and 221. The calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions…as discussed in greater detail with respect to Fig. 5, the digital model can include a polygon mesh corresponding to the 3D object, see for instance, paragraph 103. A plurality of markers can be distributed across the object, see for instance, paragraphs 109 and 110 and fig.3A. A UV texture map is created that corresponds to a 2D representation of one or more surfaces of the 3D object, see paragraph 120. Distortions introduced by the lens or other camera components can be detected by comparing the location of the target markers in a captured image to the expected locations…The distortion information can be used to generate UV map correction information which can be used to correct a UV map intended to map a captured image to a mesh model…The effect of distortions can be predicated and used for UV maps with a different number of nodes in the test pattern and/or for applying an image as a texture which to a mesh model corresponding to a surface with a different shape than the shape of the test object, see paragraph 210. First UV map correction information is generated based on differences between the actual locations of markers in said first image and the expected locations of markers, see for instance, paragraph 221. Once the markers are located, the computing device can store a mapping of one or more image locations that correspond to the identified markers…the computing device correlates the identified locations in the image to a 3D texture map, see paragraph 128. Each UV pair can correspond to an intersection in a 3D mesh associated with the 3D digital model of the calibration object (e.g., a first U,V pair can map to a first vertex of a 3D mesh), see paragraph 128.
determining a first horizontal (U) vertical (V) (UV) image based on the calculated first location information (A UV texture map is created that corresponds to a 2D representation of one or more surfaces of the 3D object, see paragraph 120. Distortions introduced by the lens or other camera components can be detected by comparing the location of the target markers in a captured image to the expected locations…The distortion information can be used to generate UV map correction information which can be used to correct a UV map intended to map a captured image to a mesh model…The effect of distortions can be predicated and used for UV maps with a different number of nodes in the test pattern and/or for applying an image as a texture which to a mesh model corresponding to a surface with a different shape than the shape of the test object, see paragraph 210. While not explicitly recited as a horizontal vertical image, it would have been obvious to one of ordinary skill in the art on the effective filing date of the invention, that the UV texture map of Cole is a horizontal (U) vertical (V) (UV) image), wherein the first UV image is associated with first UV texture coordinates (A UV texture map is created that corresponds to a 2D representation of one or more surfaces of the 3D object, see paragraph 120. Distortions introduced by the lens or other camera components can be detected by comparing the location of the target markers in a captured image to the expected locations…The distortion information can be used to generate UV map correction information which can be used to correct a UV map intended to map a captured image to a mesh model…The effect of distortions can be predicated and used for UV maps with a different number of nodes in the test pattern and/or for applying an image as a texture which to a mesh model corresponding to a surface with a different shape than the shape of the test object, see paragraph 210. The calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions…as discussed in greater detail with respect to Fig. 5, the digital model can include a polygon mesh corresponding to the 3D object, see for instance, paragraph 103. First UV map correction information is generated based on differences between the actual locations of markers in said first image and the expected locations of markers, see for instance, paragraph 221.); 
calculating second location information based on a second image mesh and the determined first UV image (Distortion information can be used to generate UV map correction information which can be used to correct a UV map intended to map a captured image to a mesh model, see paragraph 210. UV map correction information is generated indicating one or more adjustments to be made to the location of nodes in a standard UV map based on the differences between the actual locations of the markers in said first image and the expected locations of said markers, see paragraph 221. The first UV map correction information includes information indicating a U offset and a V offset to be applied to a first node in the UV map, said UV map being a map to be used by a playback device to map an image captured by said first camera to a surface of a mesh model, see paragraph 222. Note: The breadth of the claim encompasses both a) when location information is calculated based on a second image mesh (the mesh model) and the determined UV image, which is based on the first image mesh (mesh model), see paragraphs 210, 221, and 222 and b) when the second location information being calculated based on a second image mesh (different from the first image mesh, such as incorporating information from a second camera) and the determined first UV image, see for instance, paragraphs 249 and 250) 
determining a second UV image based on the calculated second location information, wherein the second UV image is associated with second UV texture coordinates (The corrected UV map is similar to the UV Map 1 but includes for each node corrected U and V position information, see for instance, paragraph 233. Each node in the UV map is stored as a set of node locations, see for instance, paragraph 230 and fig. 17. As shown in Fig. 17, the corrected UV map includes for node 1 a U coordinate…and a V coordinate, see for instance, paragraph 233); and 
generating a third image mesh based on the determined second UV image (The distortion information can be used to generate UV map correction information which can be used to correct a UV map intended to map a captured image to a mesh model, see paragraph 210. The UV map is a map used to map an image captured by a camera to a surface of a mesh model, see paragraphs 222, 226, 250, and 275). 
 Cole further teaches that the distortion information can be used to generate UV map correction information which can be used to correct a UV map intended to map a captured image to a mesh model, see paragraph 210. The UV map is a map used to map an image captured by a camera to a surface of a mesh model, see paragraphs 222, 226, 250, and 275. The image sensor includes a color filter array, see paragraph 75. However, it is unclear as to if Cole explicitly teaches calculating third location information based on the third image mesh and a camera image, wherein the camera is a color camera image, such that the third location information is calculated based on the third image mesh and the color camera image, and obtaining a display image based on the calculated third location information, the third image mesh, and the camera image. 
In the same art of image rendering, Lo teaches an image is then passed as a uniform variable to a second vertex shader, which samples from this texture at the vertices of an input mesh (a predefined 254x254 plane mesh)…vertex shader transforms the geometry as follows: XY samples are swapped with the mesh UV coordinates…This transformed mesh is passed to a second fragment shader, which paints its mesh UV attributes (e.g., samples from the XY distortion texture) at and around the XY positions (actually UV coordinates of the original mesh) of the transformed mesh…produces the texture describing the dense inverse distortion map, see paragraph 80. A raw image texture (rendered by the basic pipeline onto a standard virtual camera in a virtual scene) is passed through a final fragment shader, which takes fragment local coordinates (UV coordinates of a full screen quad) and uses them as arguments to sample from the dense inverse distortion map texture…This returns XY coordinates which are in tum used to sample from the raw image texture…This returns a texture which, at position (u,v), displays the color seen at virtual camera coordinates (u,v)=cp-1 (x,y), see paragraph 81. A sparse mesh with corresponding data of (i) position (x,y), (ii) normals, and (iii) vertices for x and y with the screen model are input to a fragment shader (e.g., a program executed by a graphic processing unit as part of the rendering pipeline)…The fragment shader computes, pixel by pixel, the forward distortion mapping cj>: (x, y) I-+ (u, v), see paragraph 81. The camera image is a color camera image, see for instance, paragraphs 81 and 99.
It would have been obvious to one of ordinary skill in the art having the teachings of Cole and Lo in front of them before the effective filing date of the claimed invention to incorporate distortion correction as taught by Lo into Cole’s image rendering system, as correcting distortion, such as described by Lo was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Cole. 
The modification of Cole with Lo would have explicitly allowed calculating third location information based on the third image mesh and a camera image, wherein the camera image is a color camera image, such that the third location information is calculated based on the third image mesh and the color camera image; and obtaining a display image based on the calculated third location information, the third image mesh, and the camera image. 
The motivation for combining Cole with Lo would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Lo, paragraph 3.
Regarding claim 2, Cole in view of Lo teach the method of claim 1 and further teach determining the first image information based on the first image (see for instance, paragraphs 103, 221, 222, and fig. 1). The motivation to combine Cole and Lo is the same as that which was set forth with respect to claim 1.
Regarding claim 3, Cole in view of Lo teach the method of claim 2, and further teach generating the first image mesh based on the determined first image information (see for instance, paragraphs 103, 110, and 221 and fig. 1). The motivation to combine Cole and Lo is the same as that which was set forth with respect to claim 1.
Regarding claim 4, Cole in view of Lo teach the method of claim 1 and further teach determining second image information based on a second image (Second information can be determined based on a second image, see for instance, paragraphs 103 and 221-224 and fig. 1). The motivation to combine Cole and Lo is the same as that which was set forth with respect to claim 1.
Regarding claim 5, Cole in view of Lo teach the method of claim 4 and further teach generating the second image mesh based on the determined second image information (The second image mesh is generated based on the determined second image information, see for instance, paragraphs 103, 221-224, 249, and 250). The motivation to combine Cole and Lo is the same as that which was set forth with respect to claim 1.
Regarding claim 8, Cole in view of Lo teach the method of claim 1 and further teach calculating length (X), height (Y), and depth (Z) (XYZ) location information based on the first location information; and determining a first XYZ image based on the calculated XYZ location information, wherein the first XYZ image is associated with first XYZ positional coordinates (The space the object resides in can be defined by three orthogonal axes x, y, z, see paragraph 117. Once the markers are located, the computing device can store a mapping of one or more image locations that correspond to the identified markers…the computing device correlates the identified locations in the image to a 3D texture map, see paragraph 128. Each UV pair can correspond to an intersection in a 3D mesh associated with the 3D digital model of the calibration object (e.g., a first U,V pair can map to a first vertex of a 3D mesh), see paragraph 128). The motivation to combine Cole and Lo is the same as that which was set forth with respect to claim 1.
Regarding claim 9, Cole in view of Lo teach the method of claim 8 and further teach wherein the second location information is further calculated based on the determined first XYZ image (The space the object resides in can be defined by three orthogonal axes x, y, z, see paragraph 117. Once the markers are located, the computing device can store a mapping of one or more image locations that correspond to the identified markers…the computing device correlates the identified locations in the image to a 3D texture map, see paragraph 128. Each UV pair can correspond to an intersection in a 3D mesh associated with the 3D digital model of the calibration object (e.g., a first U,V pair can map to a first vertex of a 3D mesh), see paragraph 128). The motivation to combine Cole and Lo is the same as that which was set forth with respect to claim 1.
Regarding claim 10, Cole in view of Lo teach the method of claim 9, and further teach wherein the second UV image is mapped to a second XYZ image, wherein the second XYZ image is associated with second XYZ positional coordinates (The space the object resides in can be defined by three orthogonal axes x, y, z, see paragraph 117. Once the markers are located, the computing device can store a mapping of one or more image locations that correspond to the identified markers…the computing device correlates the identified locations in the image to a 3D texture map, see paragraph 128. Each UV pair can correspond to an intersection in a 3D mesh associated with the 3D digital model of the calibration object (e.g., a first U,V pair can map to a first vertex of a 3D mesh), see paragraph 128). The motivation to combine Cole and Lo is the same as that which was set forth with respect to claim 1.
Regarding claim 11, Cole in view of Lo teach the method of claim 10, and further teach wherein the third image mesh is further generated based on the second XYZ image and the first UV image (The distortion information can be used to generate UV map correction information which can be used to correct a UV map intended to map a captured image to a mesh model, see paragraph 210. The UV map is a map used to map an image captured by a camera to a surface of a mesh model, see paragraphs 222, 226, 250, and 275. The space the object resides in can be defined by three orthogonal axes x, y, z, see paragraph 117. Once the markers are located, the computing device can store a mapping of one or more image locations that correspond to the identified markers…the computing device correlates the identified locations in the image to a 3D texture map, see paragraph 128. Each UV pair can correspond to an intersection in a 3D mesh associated with the 3D digital model of the calibration object (e.g., a first U,V pair can map to a first vertex of a 3D mesh), see paragraph 128).The motivation to combine Cole and Lo is the same as that which was set forth with respect to claim 1.
Regarding claim 12, Cole in view of Lo teach the method of claim 1 and further teach wherein the first location information is based on at least one of first pixel location information or the first UV texture coordinates (Once the markers are located, the computing device can store a mapping of one or more image locations that correspond to the identified markers…the computing device correlates the identified locations in the image to a 3D texture map, see paragraph 128. Each UV pair can correspond to an intersection in a 3D mesh associated with the 3D digital model of the calibration object (e.g., a first U,V pair can map to a first vertex of a 3D mesh, see paragraph 128. UV map correction information is generated indicating one or more adjustments to be made to the location of nodes in a standard UV map based on the differences between the actual locations of the markers in said first image and the expected locations of said markers, see paragraph 221). The motivation to combine Cole and Lo is the same as that which was set forth with respect to claim 1.
Regarding claim 13 Cole in view of Lo teach the method of claim 1 and further teach wherein the second location information is based on at least one of second pixel location information or the second UV texture coordinates (Once the markers are located, the computing device can store a mapping of one or more image locations that correspond to the identified markers…the computing device correlates the identified locations in the image to a 3D texture map, see paragraph 128. Each UV pair can correspond to an intersection in a 3D mesh associated with the 3D digital model of the calibration object (e.g., a first U,V pair can map to a first vertex of a 3D mesh), see paragraph 128. UV map correction information is generated indicating one or more adjustments to be made to the location of nodes in a standard UV map based on the differences between the actual locations of the markers in said first image and the expected locations of said markers, see paragraph 221. The corrected UV map corresponds to camera 1 is similar to the UV map 1 but includes for each node corrected U and V position information, see paragraph 233. The corrected UV map includes a camera identifier to indicate to which camera the information corresponds, see paragraph 233). The motivation to combine Cole and Lo is the same as that which was set forth with respect to claim 1.
Regarding claim 14, Cole in view of Lo teach the method of claim 8 and further teach wherein the XYZ location information is based on at least one of XYZ pixel location information or XYZ texture coordinates (Once the markers are located, the computing device can store a mapping of one or more image locations that correspond to the identified markers…the computing device correlates the identified locations in the image to a 3D texture map, see paragraph 128. Each UV pair can correspond to an intersection in a 3D mesh associated with the 3D digital model of the calibration object (e.g., a first U,V pair can map to a first vertex of a 3D mesh), see paragraph 128. UV map correction information is generated indicating one or more adjustments to be made to the location of nodes in a standard UV map based on the differences between the actual locations of the markers in said first image and the expected locations of said markers, see paragraph 221). The motivation to combine Cole and Lo is the same as that which was set forth with respect to claim 1.
Regarding claim 15, Cole in view of Lo teach the method of claim 1 and further teach wherein the generated third image mesh is associated with at least one of an augmented reality (AR) application, an extended reality (XR) application, or a virtual reality (VR) application (see for instance, paragraphs 195 and 341). The motivation to combine Cole and Lo is the same as that which was set forth with respect to claim 1.
Regarding claims 16, 31, and 46, claim 16 is the apparatus claim, claim 31 is the means for claim and claim 46 is the computer readable medium claim of the method claim 1 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 1. In addition, Cole teaches an apparatus…, comprising: a memory (see for instance, paragraphs 341-344 and 354-356); and at least one processor coupled to the memory and configured to perform different steps (see for instance, paragraphs 341-344 and 354-356) and a computer-readable medium storing computer executable code for display processing, the code when executed by a processor causes the processor to perform different steps (see for instance, paragraphs 341-344 and 354-356). 
Regarding claims 17 and 32, claim 17 is the apparatus claim and claim 32 is the means for claim of the method claim 2 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 2. 
Regarding claims 18 and 33, claim 18 is the apparatus claim and claim 33 is the means for claim of the method claim 3 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 3. 
Regarding claims 19 and 34, claim 19 is the apparatus claim and claim 34 is the means for claim of the method claim 4 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 4. 
Regarding claims 20 and 35, claim 20 is the apparatus claim and claim 35 is the means for claim of the method claim 5 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 5. 
Regarding claims 23 and 38, claim 23 is the apparatus claim and claim 38 is the means for claim of the method claim 8 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 8. 
Regarding claims 24 and 39, claim 24 is the apparatus claim and claim 39 is the means for claim of the method claim 9 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 9.
Regarding claims 25 and 40, claim 25 is the apparatus claim and claim 40 is the means for claim of the method claim 10 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 10. 
Regarding claims 26 and 41, claim 26 is the apparatus claim and claim 41 is the means for claim of the method claim 10 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 11. 
Regarding claims 27 and 42, claim 27 is the apparatus claim and claim 42 is the means for claim of the method claim 12 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 12. 
Regarding claims 28 and 43, claim 28 is the apparatus claim and claim 43 is the means for claim of the method claim 13 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 13. 
Regarding claims 29 and 44, claim 29 is the apparatus claim and claim 44 is the means for claim of the method claim 14 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 14. 
Regarding claims 30 and 45, claim 30 is the apparatus claim and claim 45 is the means for claim of the method claim 15 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 15. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613